             Case 4:19-cv-05153-YGR Document 11 Filed 09/12/19 Page 1 of 5




 1 ROBBINS ARROYO LLP
   BRIAN J. ROBBINS (190624)
 2 brobbins@robbinsarroy.com
   CRAIG W. SMITH (164886)
 3 csmith@robbinsarroyo.com
   ASHLEY R. RIFKIN (246602)
 4 arifkin@robbinsarroyo.com
   STEVEN R. WEDEKING (235759)
 5 swedeking@robbinsarroyo.com
   5040 Shoreham Place
 6 San Diego, CA 92122
   Telephone: (619) 525-3990
 7 Facsimile: (619) 525-3991

 8 Attorneys for Plaintiff

 9                            UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11                                   SAN JOSE DIVISION
12 TERRENCE ZEHRER, Derivatively On Behalf )    Case No. 5:19-cv-05153 EJD
   of APPLE INC.,                          )
13                                         )
                         Plaintiff,        )    JOINT STIPULATION AND [PROPOSED]
14       vs.                               )    ORDER STAYING ACTION
                                           )
15   TIMOTHY D. COOK, LUCA MAETRI, CRAIG )
     FEDERIGHI, ARTHUR D. LEVINSON,        )
16   ALBERT GORE, JR., ANDREA JUNG, JAMES )
     A. BELL, RONALD D. SUGAR, ROBERT A.   )
17   IGER, and SUSAN L. WAGNER             )
                                           )
18                             Defendants, )
           -and-                           )
19                                         )
     APPLE INC., a Delaware corporation,   )
20                                         )
                        Nominal Defendant. )
21                                         )
                                           )
22

23

24

25

26

27

28
                  JOINT STIPULATION AND [PROPOSED] ORDER STAYING ACTION
                                     No. 5:19-cv-05153 EJD
                 Case 4:19-cv-05153-YGR Document 11 Filed 09/12/19 Page 2 of 5




 1          WHEREAS, on August 19, 2019, plaintiff Terrence Zehrer ("Plaintiff") filed a stockholder

 2 derivative complaint ("Complaint") purportedly on behalf of nominal defendant Apple Inc. ("Apple" or

 3 the "Company") alleging breach of fiduciary duties, waste of corporate assets, unjust enrichment, and

 4 violations of law against certain of the Company's officers and directors (collectively with Apple,

 5 "Defendants") (Plaintiff and Defendants are collectively referred to herein as the "Parties");

 6          WHEREAS, undersigned counsel for Apple has agreed to accept service for Defendants and waive

 7 service of the summons;

 8          WHEREAS, a consolidated consumer class action captioned In re Apple Inc. Device Performance

 9 Litigation, No. 5:18-md-02827-EJD (N.D. Cal.) is currently pending in this Court (the "Consumer

10 Action"), and is factually related to this action;

11          WHEREAS, the parties to the Consumer Action recently informed the Court that they attended a

12 productive mediation, and have a follow up mediation set for September 28, 2019 (see Consumer Action

13 ECF No. 387);

14          WHEREAS, a consolidated securities fraud class action captioned In re Apple Inc. Securities

15 Litigation, No. 4:19-cv-02033-YGR (N.D. Cal.) is currently pending in this Court (the "Securities

16 Action"), and is factually related to this action;

17          WHEREAS, the Court-appointed lead plaintiff in the Securities Action is scheduled to file an

18 amended complaint on September 30, 2019, with briefing on the defendants' anticipated motion to dismiss

19 concluding in February 2020 and a hearing to be held on March 3, 2020;

20          WHEREAS, the Parties to this action believe that events may unfold in the Consumer Action and

21 Securities Action over the next six months that may promote the just and efficient case management of

22 this action: therefore, the Parties agree to temporarily stay all proceedings in this action for a period of six

23 months;

24          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the parties, through their

25 respective counsel of record and subject to Court approval, as follows:

26          1.       This action, including all deadlines and hearings, is hereby temporarily stayed for a period

27 of six months from the entry of an order approving this stipulation.

28
                                                -2-
                    JOINT STIPULATION AND [PROPOSED] ORDER STAYING ACTION
                                       No. 5:19-cv-05153 EJD
                 Case 4:19-cv-05153-YGR Document 11 Filed 09/12/19 Page 3 of 5




 1          2.       Any Party may lift the stay by providing thirty (30) days' written notice to the other Parties.

 2          3.       Within thirty (30) days of the expiration or lifting of the stay pursuant to paragraphs 1 or 2

 3 hereof, the Parties shall meet and confer and submit to the Court a proposed case management schedule.

 4          4.       Plaintiff may file amended complaints during the pendency of the stay, and the filing of

 5 any such amended complaint shall not affect the pendency of the stay or trigger any obligation by

 6 Defendants to respond while the stay is pending.

 7          5.       The composition of Apple's Board of Directors that will be considered in connection with

 8 determining whether Plaintiff's complaint, amended or otherwise, has adequately pled that a pre-litigation

 9 demand on the Company's Board of Directors would have been futile shall be the composition of the

10 Board of Directors as of August 19, 2019, the date this action was initiated.

11          6.       This stay shall not preclude Plaintiff from pursuing, during the course of the stay, any rights

12 he may have to inspect the Company's books and records pursuant to California Corporations Code section

13 1601 ("Section 1601"), nor shall it impact Apple's rights or defenses in response to any demand pursuant

14 to Section 1601.

15          7.       By entering into this stipulation, the Parties do not waive any rights or defenses not

16 specifically addressed herein.

17 IT IS SO STIPULATED.

18 DATED: September 11, 2019                            ROBBINS ARROYO LLP
                                                        BRIAN J. ROBBINS
19                                                      CRAIG W. SMITH
                                                        ASHLEY R. RIFKIN
20                                                      STEVE R. WEDEKING
21                                                      s/ Ashley R. Rifkin
                                                        ASHLEY R. RIFKIN
22

23                                                      5040 Shoreham Place
                                                        San Diego, CA 92122
24                                                      Telephone: (619) 525-3990
                                                        Facsimile: (619) 525-3991
25                                                      E-mail: brobbins@robbinsarroyo.com
                                                                csmith@robbinsarroyo.com
26                                                              arifkin@robbinsarroyo.com
                                                                swedeking@robbinsarroyo.com
27
                                                        Attorneys for Plaintiff
28
                                                -3-
                    JOINT STIPULATION AND [PROPOSED] ORDER STAYING ACTION
                                       No. 5:19-cv-05153 EJD
           Case 4:19-cv-05153-YGR Document 11 Filed 09/12/19 Page 4 of 5




 1 DATED: September 11, 2019             ORRICK HERRINGTON & SUTCLIFFE LLP
                                         JAMES N. KRAMER
 2
                                         s/ James N. Kramer
 3
                                         JAMES N. KRAMER
 4
                                         The Orrick Building
 5                                       405 Howard Street
                                         San Francisco, CA 94105-2669
 6                                       Telephone: (415) 773-5700
                                         E-mail: jkramer@orrick.com
 7
                                         Attorneys for Nominal Defendant Apple Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -4-
               JOINT STIPULATION AND [PROPOSED] ORDER STAYING ACTION
                                  No. 5:19-cv-05153 EJD
              Case 4:19-cv-05153-YGR Document 11 Filed 09/12/19 Page 5 of 5




 1                                      SIGNATURE ATTESTATION

 2          I, Ashley R. Rifkin, am the ECF user whose identification and password are being used to file

 3 the foregoing Stipulation and [Proposed] Order Staying Action. In compliance with Civil L.R. 5-1(i)(3),

 4 I hereby attest that concurrence in the filing of this document has been obtained.

 5   Dated: September 11, 2019                      /s/ Ashley R. Rifkin
 6                                                  Ashley R. Rifkin

 7
                                            [PROPOSED] ORDER
 8
     PURSUANT TO STIPULATION, IT IS SO ORDERED
 9

10
     DATED: 9/12/2019
11                                                   HON. EDWARD J. DAVILA
                                                     DISTRICT COURT JUDGE
12

13

14     The matter is stayed until March 12, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -5-
                   JOINT STIPULATION AND [PROPOSED] ORDER STAYING ACTION
                                      No. 5:19-cv-05153 EJD
